Citation Nr: 9922180	
Decision Date: 08/06/99    Archive Date: 08/12/99

DOCKET NO.  98-06 930A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUE

Entitlement to an evaluation in excess of 50 percent for 
post-traumatic stress disorder (PTSD).



REPRESENTATION

Appellant represented by:	John Stevens Berry, Attorney



ATTORNEY FOR THE BOARD

Kelli A. Kordich, Associate Counsel




INTRODUCTION

The veteran served on active duty from May 1967 to December 
1968.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a December 1997 rating decision of 
the Department of Veterans' Affairs (VA) Regional Office (RO) 
in Lincoln, Nebraska, which increased the evaluation assigned 
the veteran's PTSD from 30 to 50 percent.

The December 1997 rating decision also denied a total 
evaluation based on individual unemployability due to service 
connected disabilities.  While the veteran's representative 
did not express disagreement with this decision in the Notice 
of Disagreement, he did refer to the issue in the Substantive 
Appeal as an issue.  It is not clear whether the veteran's 
representative intended that reference to constitute a Notice 
of Disagreement to the December 1997 rating decision or a 
request to reopen the claim.  In any event, this matter is 
not before the Board because it has not been prepared for 
appellant review, and will be referred to the RO for 
clarification and any appropriate action.



FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by the 
RO.

2.  Symptomatology associated with the veteran's PTSD is not 
shown to be productive of occupational and social impairment 
with deficiencies in most areas, such as work, school, family 
relations, judgment, thinking or mood.




CONCLUSION OF LAW

The criteria for an evaluation in excess of 50 percent for 
PTSD have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 
1991); 38 C.F.R. §§ 4.1-4.14, 4.125-4.130, Diagnostic Code 
9411 (1998).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran's representative contends that the veteran's PTSD 
is worse than that represented by the current 50 percent 
evaluation, in that he has sleep disturbance, anger, 
irritability, dreams of Vietnam, and periods of anxiety.  
Therefore, an increased evaluation is requested.  As a 
preliminary matter, the Board finds that the veteran's 
increased rating claim is plausible and capable of 
substantiation and is therefore well grounded within the 
meaning of 38 U.S.C.A. § 5107(a) (West 1991).  A claim that a 
service-connected condition has become more severe is well 
grounded where the claimant asserts that a higher rating is 
justified due to an increase in severity.  See Caffrey v. 
Brown, 6 Vet.App. 377, 381 (1994); Proscelle v. Derwinski, 2 
Vet.App. 629, 631-632 (1992).

The Board also is satisfied that all relevant facts have been 
properly developed and that no further assistance to the 
veteran is required in order to comply with the duty to 
assist.  See 38 U.S.C.A. § 5107(a).  The veteran was afforded 
a VA examination in September 1997, and has also been 
involved in an outpatient PTSD clinic.  He requested that he 
be afforded an additional examination by the VA based on a 
worsening disability.  However, he was scheduled for one in 
June 1998, but did not report nor reschedule.  Based on the 
foregoing, the Board finds that an additional examination is 
not needed at this time.  

The Board has considered the argument advanced by the 
veteran's representative that the VA examination relied on by 
the RO was inadequate for rating purposes, as examiners 
failed to review the claims file as required by VAOPGCPREC 
20-95 (July 14, 1995).  The Board finds, however, that this 
opinion does not mandate that VA examiners are required to 
review a claimant's prior medical records in each case in 
which the VA conducts an examination for compensation 
purposes.  This opinion states that although 38 C.F.R. § 4.1 
requires that each disability be viewed in relation to its 
history, this provision does not require that the history be 
obtained from the examiner's review of prior medical records 
as opposed to the oral report of the veteran examined or 
summaries provided by the rating board requesting the 
examination.  In this case, the VA examination report at 
issue includes a history of the veteran's claimed disability.  
In any event, there is no indication in the record that VA 
examiners did not review the veteran's claims file.  
Accordingly, the Board finds that no further assistance to 
the veteran is required in order to comply with the duty to 
assist as mandated under 38 U.S.C.A. § 5107(a).

Disability ratings are determined by applying the criteria 
set forth in the VA's Schedule for Rating Disabilities 
(rating schedule) to the veteran's current symptomatology.  
Individual disabilities are assigned separate diagnostic 
codes.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  The Board 
reviews the extent to which a service-connected disability 
adversely affects the veteran's ability to function under the 
conditions of ordinary daily life.  The Board then assigns a 
rating which, as far as practicable, is based upon the extent 
to which the current disability impairs the veteran's earning 
capacity.  See 38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10.  
If two evaluations are potentially applicable the higher 
evaluation will be assigned if the disability appears to 
approximate more closely the criteria required for that 
evaluation.  Otherwise, the Board will assign the lower 
evaluation.  See 38 C.F.R. § 4.7.  The Board recognizes that 
the veteran's disability may require reratings in accordance 
with changes in his condition.  It is thus essential, in 
determining the level of current impairment, that the 
disability be considered in the context of the entire 
recorded history.  See 38 C.F.R. § 4.1.  That 
notwithstanding, the present level of disability is of 
primary concern.  See Francisco v. Brown, 7 Vet.App. 55, 58 
(1994).

Service connection for PTSD has been effect since August 
1989.  In December 1997, the RO increased the evaluation 
assigned the veteran's PTSD from 30 to 50 percent, effective 
December 1996.  This appeal ensues from the RO's December 
1997 increase pursuant to 38 C.F.R. § 4.130, Diagnostic Code 
9411.

Under 38 C.F.R. § 4.130, Diagnostic Code 9411, a 50 percent 
evaluation is warranted when symptomatology causes 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to  complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  A 70 percent evaluation is warranted where 
symptomatology causes occupational and social impairment, 
with deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood, due to such symptoms 
as: suicidal ideation; obsessional rituals which interfere 
with routine activities; speech intermittently illogical, 
obscure, or irrelevant; near-continuous panic or depression 
affecting the ability to function independently, 
appropriately and effectively; impaired impulse control 
(including work or a worklike setting); inability to 
establish and maintain effective relationships.  A 100 
percent evaluation requires total occupational and social 
impairment, due to such symptoms as: gross impairment in 
thought processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self and others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
memory loss of names of close relatives, own occupation, or 
own name. 

The Board finds that the clinical findings of record do not 
reveal a PTSD disability picture that warrants an evaluation 
in excess of the currently assigned 50 percent.  The 
veteran's symptoms have not been shown to cause occupational 
and social impairment with deficiencies in most areas such as 
work, school, family relations, judgment, thinking or mood.  
It was noted in a September 1997 VA examination report as 
well as outpatient treatment records from November 1996 to 
June 1997 that the veteran does have friends and seems 
concerned and caring about his children and wife, indicating 
an ability to maintain relationships.  He also works variable 
hours in construction which does not show occupational 
deficiency in work or a worklike setting.  Although the VA 
examination showed the veteran's thinking was limited, his 
judgment appeared adequate and insight fair.  He has not 
exhibited suicidal ideation, or any of the irrational 
behaviors included in the rating criteria for a 70 percent 
evaluation, although the examiner as well 1996 and 1997 VA 
outpatient physicians have noted variable irritability and 
anger.  

In December 1996, the veteran scratched "VVN" on his chest 
with a razor blade.  It was noted that the veteran had 
discontinued taking his Lithium and reported that his mood 
control distinctly deteriorated, with overactivity, augmented 
anger, and considerable sleep disturbance.  However, after 
resuming Lithium, along with other medications, the veteran 
restabilized.  During a June 1997 outpatient visit, the 
veteran reported an incident in which he became angry at home 
and struck the wall.  No other violent incidents were 
reported.  The examiner who performed the September 1997 VA 
examination indicated that he had examined the veteran on 
three occasions since November 1989 and concluded that he did 
not see a lot of difference in the results of the September 
1994 and November 1993 examinations.  The veteran was 
diagnosed with: PTSD, moderate, attenuated with medication; 
panic disorder, with agoraphobia, by history, under good 
control with high dosage of Xanax; Benzodiazepine dependence, 
Xanax, continuous; alcohol dependence, in continued 
remission; cocaine dependence, in continued remission.  He 
was given a Global Assessment of Functioning (GAF) score of 
55, which is indicative of moderate difficulty in social, 
occupational, or school functioning.  See American 
Psychiatric Association's Diagnostic and Statistical Manual 
for Mental Disorders (4th ed. 1944) (DSM-IV) adopted by the 
VA at 38 C.F.R. §§ 4.125, 4.130.  This score reflects the 
level of impairment caused by all of the diagnosed disorders, 
not solely by the veteran's PTSD.  The record in this case 
clearly confirms occupational and social impairment with 
reduced reliability and productivity; however, it does not 
establish deficiencies in most areas to warrant a 70 percent 
evaluation even considering all of the veteran's 
psychological disorders, including his PTSD.

The symptomatology associated with the veteran's PTSD is 
shown to more nearly approximate the schedular criteria for 
the 50 percent evaluation.  See 38 C.F.R. § 4.7.  Therefore, 
the veteran's claim of entitlement to an evaluation in excess 
of 50 percent for PTSD must be denied on a schedular basis.  
In addition, the evidence of record does not present such 
"an exceptional or unusual disability picture as to render 
impractical the application of the regular rating schedule 
standards."  38 C.F.R. § 3.321(b)(1).  The veteran has not 
shown that his PTSD has resulted in marked interference with 
his employment or necessitated frequent periods of 
hospitalization.  Under these circumstances, the criteria for 
submission for assignment of an extraschedular rating 
pursuant to 38 C.F.R. § 3.321(b)(1) are not met.


ORDER

An evaluation in excess of 50 percent for PTSD is denied.



		
	RAYMOND F. FERNER
	Acting Member, Board of Veterans' Appeals

 

